ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16, all the claims pending in the application, are allowed.

The following is an examiner’s statement of reasons for allowance: Each of independent claims 1 and 9 recites, in some variation: receiving a plurality of data points comprising respective position measurements in the cavity; performing a first iterative process that progressively divides sub-volumes into smaller sub- volumes, until a density of the data points in each sub- volume falls below a predefined density; performing a second iterative process that progressively discards sub-volumes that are fully- surrounded by populated sub-volumes, and discards the data points contained in the discarded sub-volumes; defining the enclosing surface of the cavity based on the data points remaining after the second iterative process; and presenting the enclosing surface of the cavity to a user. The cited art of record does not teach or suggest such a combination of features. 
Altmann (U.S. Patent Application Publication No. 2006/0253029), Silva (U.S. Patent Application Publication No. 2018/0200018), and Rodriguez (U.S. Patent Application Publication No. 2021/0174940) each disclose an electrophysiology ablation catheter used to reconstruct an image of an outer shell of a body cavity of a subject from point cloud data. However, each of these references are silent about any iterative processes used in the reconstruction. Thus, these references fail to teach or suggest the first and second iterative processes of the independent claims. 

Li (U.S. Patent Application Publication No. 2020/0302689) is directed to creating a 3D mesh from point cloud data. Li discloses iteratively subdividing the point cloud densities using progressively smaller bounding boxes until the points within each bounding box is less than a per tile budget amount of data. However, Li does not teach or suggest any subsequent iterative process. That is, even if combined with any of the above-discussed reference, Li would fail to teach or suggest performing a second iterative process that progressively discards sub-volumes that are fully- surrounded by populated sub-volumes, and discards the data points contained in the discarded sub-volumes; and defining the enclosing surface of the cavity based on the data points remaining after the second iterative process, as required by the independent claims. 
Ma (“Plane Segmentation and Decimation of Point Clouds for 3D Environment Reconstruction”) is directed to reconstructing a 3D volume from point cloud data. Ma contemplates a QuadTree-Based algorithm in which the point cloud data is partitioned into uniformly-sized bounding boxes, and interior cells are iteratively enlarged by combining interior nodes with fully surrounded interior siblings. The interior cells and the points therein are 
For at least the above reasons, the cited art alone or in combination fails to teach or suggest performing a first iterative process that progressively divides sub-volumes into smaller sub- volumes, until a density of the data points in each sub- volume falls below a predefined density; performing a second iterative process that progressively discards sub-volumes that are fully- surrounded by populated sub-volumes, and discards the data points contained in the discarded sub-volumes; defining the enclosing surface of the cavity based on the data points remaining after the second iterative process, as required by independent claims 1 and 9. Accordingly, these claims are allowed. Claims 2-8 are allowed by virtue of their dependency on claim 1. Claims 10-16 are allowed by virtue of their dependency on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663